 


109 HR 2011 IH: Transparency and Accountability in Security Contracting Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2011 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Price of North Carolina (for himself, Mr. Spratt, Mr. Snyder, and Mr. Cramer) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require accountability for personnel performing private security functions under Federal contracts. 
 
 
1.Short titleThis Act may be cited as the Transparency and Accountability in Security Contracting Act.
2.Requirements relating to personnel performing private security functions under Federal contracts
(a)Accountability requirements for personnel performing private security functions under federal contracts
(1)Requirement to provide certain information about personnel performing private security functionsEach covered contract shall require the contractor to provide to the contracting officer for the contract, not later than 5 days after award of the contract, the following information regarding private security functions performed under the contract:
(A)Number of persons to be used to perform such functions.
(B)A description of how such persons are trained to carry out tasks specified under the contract relating to such functions.
(C)A description of each category of activity relating to such functions required by the contract.
(2)Updates of informationThe information provided under paragraph (1) shall be updated during contract performance as necessary.
(3)Safeguarding informationThe head of each agency awarding a covered contract shall take such actions as are necessary to protect any information provided under paragraph (1) that is a trade secret, or commercial or financial information, from disclosure to persons outside the Government. 
(4)AccountingEach covered contract shall include the following requirements:
(A)Upon award of the contract, the contractor shall provide cost estimates of salary, benefits, insurance, materials, logistics, travel, administrative costs, and other costs of carrying out private security functions under the contract.
(B)Before contract closeout (other than closeout of a firm, fixed price contract), the contractor shall provide a report on the actual costs of carrying out private security functions under the contract, in the same categories as provided under subparagraph (A).
(5)Casualty reportingEach covered contract shall require full reporting to the contracting officer for the contract by the contractor of all personnel casualties in carrying out the contract.
(6)OversightBefore a covered contract is awarded, the head of the agency awarding the contract shall ensure that sufficient resources are available to enable contracting officers of the agency to perform oversight of the performance of the contract.
(7)Waiver authority
(A)The head of the agency awarding a covered contract may waive a requirement of this section with respect to a contract in an emergency or exceptional situation, as determined by the head of the agency. Any such waiver shall be limited to the requirements that are impossible or impracticable to implement because of the emergency or exceptional situation. In any case in which the head of an agency waives a requirement under this section with respect to a contract, the agency head shall submit to the congressional committees listed in subparagraph (B) a report, within 30 days after the date of the waiver, that describes the contract, the waiver, the emergency or exceptional situation that justified the waiver, and a plan for bringing the contract into compliance with the waived requirements as soon as possible or an explanation of why the waiver needs to be permanent.
(B)The congressional committees referred to in subparagraph (A) are the following:
(i)The Committees on Appropriations, Armed Services, Government Reform, and International Relations of the House of Representatives.
(ii)The Committees on Appropriations, Armed Services, Homeland Security and Governmental Affairs, and Foreign Relations of the Senate. 
(b)Hiring, training, and equipment standards relating to private security contractors
(1)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall prescribe in regulations minimum standards (appropriate for each department or agency) for the persons that covered contractors may hire for the performance of private security functions under the contract, and minimum standards for the training of such persons, including the level of training and any certifications required. The standards may vary based on the duties of personnel, but must address past criminal activity, security clearance requirements, and other issues that either Secretary or the Administrator determines may lead to security or performance concerns.
(2)Guidance for equipmentThe Secretary of Defense, the Secretary of State, and the Administrator for the United States Agency for International Development shall issue guidance (appropriate for each department or agency) on equipment used for private security functions under covered contracts with the department or agency concerned, including appropriate levels of body armor and equipment armor, and a recommended list of re-armorers and weapons and armor manufacturers for complying with such guidelines.
(3)Consultation with secretary of defenseThe Secretary of State and the Administrator of the United States Agency for International Development shall consult with the Secretary of Defense in developing regulations and guidance under this subsection. 
(c)Report on cost analysis relating to equipmentNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State and the Administrator of the United States Agency for International Development, shall submit to Congress a report containing—
(1)an analysis of the costs to the Federal Government of purchasing equipment to supply to contractors to carry out private security functions under covered contracts in comparison to the costs to the Federal Government of reimbursing contractors for equipment purchased by the contractors to carry out such functions; and
(2)such findings and recommendations as the Secretary considers appropriate.
(d)DefinitionsIn this section:
(1)Covered contractThe term covered contract means—
(A)a prime contract with the Department of Defense, the Department of State, or the United States Agency for International Development; 
(B)a subcontract at any tier under any prime contract with a department or agency referred to in subparagraph (A); or
(C)a task order issued under a task or delivery order contract entered into by a department or agency referred to in subparagraph (A); if the work to be performed under the contract, subcontract, or task order includes private security functions to be performed outside the United States.
(2)Private security functionsThe term private security functions, with respect to a covered contract, means—
(A)any activities for which personnel are allowed to carry weapons in the performance of the contract; or 
(B)the performance of any of the following: 
(i)Military logistics and maintenance.
(ii)Interrogation of prisoners.
(iii)Convoy security.
(iv)Guarding vital facilities and personnel.
(v)Tactical security work.
(vi)Local force training.
(e)Effective dateThis section shall apply to covered contracts entered into on or after the date occurring 60 days after the date of the enactment of this Act. 
 
